[a1013e001.jpg]
NON-BINDING CONVENIENCE TRANSLATION ONLY March 2018 SECOND AMENDMENT AGREEMENT
TO THE SERVICE AGREEMENT AND TO THE LTIP PLAN CONDITIONS between Linde
Aktiengesellschaft represented by its Supervisory Board and [Executive Board
Member] hereinafter referred to as "Counterparty"



--------------------------------------------------------------------------------



 
[a1013e002.jpg]
2 NON-BINDING CONVENIENCE TRANSLATION ONLY Second Amendment to Service Agreement
and LTIP Plan Conditions WHEREAS, A. The Counterparty and Linde
Aktiengesellschaft ("Linde AG", "Linde" or the "Company"), represented by the
chairman of the supervisory board, entered into a service agreement (the
"Service Agreement"). B. By shareholders' resolution dated 4 May 2012, the
general meeting of Linde AG resolved to create a conditional capital to grant
subscription rights to members of the executive board of Linde, to executives of
affiliated companies in Germany and abroad as well as to selected senior level
employees of Linde and its affiliated companies, respectively (jointly the
"Participants") under the so-called Long-Term Incentive Plan 2012 ("LTIP"). At
the same time, the general meeting authorized the executive board and as regards
the granting of subscription rights to the members of the executive board the
supervisory board of the Company to grant subscription rights to the
Participants in annual tranches (each a "Tranche") and subject to certain
specified conditions. The conditional capital was registered with the commercial
register of the Company on 22 May 2012. C. The terms under which Linde grants
subscription rights to the Participants are specified for each Tranche in plan
conditions that are part of the agreements concluded with the individual
Participants in connection with their participation in LTIP. The plan conditions
for the Tranches granted from 2012 through 2017 (jointly the "Plan Conditions")
are substantially identical (other than with respect to dates etc.). D. The Plan
Conditions provide that the Participants be granted option rights to subscribe
for newly issued stock of Linde AG for a strike price equal to the nominal value
of each share (being the legally permissible minimum strike price) (the
"Option"). The Options of a Tranche are in principle granted as of 1 June of
that calendar year during which the respective Tranche is issued (the "Grant
Date"). They may be exercised for the first time four years after the Granting
Date of the respective Tranche (the "Waiting Period") and have to be exercised
within twelve months after the Waiting Period for the respective Tranche has
expired. For the Options to be exercisable, one of two performance targets has
to be achieved (performance target "earnings per share" and performance target
"relative total shareholder return"), and the Options must not have been
forfeited. E. In addition, the Participants who belong to the bands 5 and above
of the Linde remuneration system including the members of the executive board of
Linde AG are obliged to acquire Linde stock with their own funds and to continue
to hold such shares until the end of the applicable Waiting Period without
disposing over such shares; if such disposal occurs, the relevant Options of
such Participant are forfeited. For any such share



--------------------------------------------------------------------------------



 
[a1013e003.jpg]
3 NON-BINDING CONVENIENCE TRANSLATION ONLY Second Amendment to Service Agreement
and LTIP Plan Conditions thus acquired, Linde AG grants to the relevant
Participant at the end of the applicable Waiting Period one Linde share for
free. F. The service agreements of the members of the executive board of Linde
AG also provide that each executive board member is required to re-invest 40% of
his annual bonus after deduction of taxes in Linde stock and to keep the shares
thus acquired for a waiting period of four years (the "Deferral Component"
within the meaning of the service agreements and the shares thus acquired and
held the "Deferral Shares" and the respective provisions of the service
agreements the "Deferral Share Provisions"). G. On 1 June 2017, Linde and
Praxair, Inc. ("Praxair"), among others, entered into a business combination
agreement (the "BCA") regarding the business combination of both companies (the
"Transaction"). As part of the Transaction, the newly founded Linde plc has
issued an exchange offer pursuant to sections 29 et seqq. of the German Takeover
Act (WpÜG) to all shareholders of Linde (the "Exchange Offer") under which it
has offered to exchange 1.54 shares in Linde plc for each Linde share (the
"Exchange Ratio"). Such Exchange Offer has been accepted for 92.05% of the
outstanding Linde shares. Consequently, Linde plc will be the (indirect)
majority shareholder of Linde upon the completion of the Transaction (the
"Closing"). Further, certain integration measures such as a domination and/or
profit and loss transfer agreement (the "DPLTA") or a merger-related squeeze-out
(the "Squeeze-out"; Squeeze-out and DPLTA each a "Post- Closing Reorganization
Measure") are generally possible. Also on 1 June 2017, the Counterparty and
Linde entered into an amendment agreement to the Service Agreement to which the
parties hereto expressly refer. H. Upon the issuance of the Tranche for 2017,
the LTIP has expired. Against the background of the contemplated Closing of the
Transaction in the second half of 2018 and potential Post-Closing Reorganization
Measures, Linde will not renew the LTIP for 2018. Further, the parties agree
that the variable elements of the remuneration of the executive board members
with respect to 2018 shall not depend on achieving the multi- year performance
targets "earnings per share" and/or "relative total shareholder return" and
that, therefore, as an exception and for the interim period until the Closing of
the Transaction, the variable remuneration of the executive board members for
the entire year of 2018 shall, for all practical purposes, depend on the
performance targets with regard to the annual variable remuneration component.
The parties further agree that any self- financed investment and the Deferral
Component shall relate to Linde shares which were tendered into the Exchange
Offer (currently 92.05% of the Linde shares).



--------------------------------------------------------------------------------



 
[a1013e004.jpg]
4 NON-BINDING CONVENIENCE TRANSLATION ONLY Second Amendment to Service Agreement
and LTIP Plan Conditions NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS: § 1
Remuneration pursuant to clause 3 para. 4 of the Service Agreement for 2018 (a)
For the year 2018, 80 per cent of the annual remuneration amount specified in
section 3 para. 4 of the Service Agreement of the Counterparty shall, as an
exception, be granted by way of variable cash remuneration. (b) For 2018, the
cash remuneration under section 1(a) above shall consist of a ROCE-based
component plus a component based on operating margin, both multiplied by an
individual performance multiplier. (i) If in the fiscal year 2018 the return on
capital employed (ROCE) of the Linde Group reaches or exceeds the performance
hurdle determined by the supervisory board for the purpose of section 3 para. 2
lit. a) of the Service Agreement, the Counterparty shall receive a gross amount
of EUR (in w ) for each 0.1 percentage point of ROCE achieved (ROCE-based
Component). (ii) Upon reaching the performance hurdles determined by the
supervisory board for the purpose of section 3 para. 2 lit. b) of the Service
Agreement which may relate in particular to the operating margin of the Linde
Group or of the segment for which the Counterparty is responsible, the
Counterparty shall receive a gross amount of EUR each 0.1 percentage point of
operating margin achieved by the Linde Group or, if so determined by the
supervisory board, by the segment for which the Counterparty is responsible
(Operating Margin-based Component). The supervisory board may determine that,
depending on the degree to which performance hurdles are reached, only a part of
the operating margin achieved is included in the calculation of the
remuneration. (iii) Section 3 para. 2 lit. f) of the Service Agreement shall
apply mutatis mutandis. (c) The cash remuneration under section 1(a) above shall
not exceed 120% of the annual remuneration amount specified in section 3 para. 4
of the Service Agreement of the Counterparty. (d) For the purposes of the
Service Agreement, the remuneration described in this section 1 shall not be
construed as a component of the annual variable remuneration provided in section
3 para. 2 of the Service Agreement.



--------------------------------------------------------------------------------



 
[a1013e005.jpg]
5 NON-BINDING CONVENIENCE TRANSLATION ONLY Second Amendment to Service Agreement
and LTIP Plan Conditions § 2 Matching Share Rights / Self-financed Investment
for 2018 (a) Payment of the remuneration under section 1 of this Agreement shall
be subject to a self- financed investment by the Counterparty in Linde shares
which were tendered into the Exchange Offer (the "Self-financed Investment
Shares") and to the Counterparty not disposing of or otherwise transferring
(excluding the transfer of Linde shares to Linde plc as part of the settlement
of the Exchange Offer) those Linde shares or if the Exchange Offer has been
settled the shares in Linde plc received in exchange for Linde shares until 1
June 2022 (the "Waiting Period"). The Counterparty shall be notified by way of
an individual award letter about the definite number of required Self-financed
Investment Shares. (b) Linde is entitled to open a securities account into which
the shares acquired pursuant to section 2(a) of this Agreement shall be
transferred. The self-financed investment pursuant to section 2(a) of this
Agreement shall be made within two months following the issue date, i.e. 1
August 2018. The Self-financed Investment Shares shall be transferred to the
securities account free of any third party rights. Linde plc shall not be
considered as a third party with respect to the preceding sentence. (c) The
Counterparty shall not enter into any hedging arrangements or back-to-back
transactions by which the price risk pertaining to the Self-financed Investment
Shares is fully or partially economically hedged. The Counterparty shall further
not grant any sub- participations in the Self-financed Investment Shares nor
agree on any trust relationship relating to Self-financed Investment Shares if
the Counterparty acts as trustee. (d) In acquiring Self-financed Investment
Shares, the Counterparty shall ensure that he does not violate mandatory insider
trading restrictions. If the Counterparty for this reason is not allowed to make
the self-financed investment within the time period specified in section 2(b) of
this Agreement, such time period shall be extended by that period during which
mandatory law interdicts such acquisition. In this case, the end of the time
period specified in section 2(b) of this Agreement shall be announced by Linde.
If the Counterparty for this reason is not allowed to make the self-financed
investment prior to the Closing of the Transaction, Linde shall be entitled to
waive the self-financed investment as precondition for receiving the
remuneration under section 1 of this Agreement and may agree on an individual
basis on the remuneration of Matching Shares within the meaning of section 2(e)
below. (e) For each Self-financed Investment Share which is acquired in
accordance with section 2(a) of this Agreement and which is held at the end of
the Waiting Period, the Counterparty will be granted one Linde share or in the
event of the Closing of the Transaction 1.54 Linde plc shares (together the
"Matching Shares"), provided that:



--------------------------------------------------------------------------------



 
[a1013e006.jpg]
6 NON-BINDING CONVENIENCE TRANSLATION ONLY Second Amendment to Service Agreement
and LTIP Plan Conditions (i) the Self-financed Investment Shares have been
transferred into the securities account pursuant to the provisions set forth in
section 2(b) of this Agreement; (ii) the Counterparty has, during the Waiting
Period, not violated the provisions under section 2(c) of this Agreement; (iii)
the Self-financed Investment Shares have been in the securities account by the
Counterparty permanently until the end of the Waiting Period; and (iv) at the
end of the Waiting Period the Counterparty has an employment or service contract
with Linde AG, Linde plc or any of their respective affiliated companies within
the meaning of sections 15 et seqq. of the German Stock Corporation Act (AktG)
which has not been terminated. (f) The Company shall at any time be entitled to
replace the Counterparty's Matching Shares rights with an economically
comparable remuneration system on the level of Linde plc. The Linde plc plan
described in section 18.6 of the Exchange Offer shall in any event be considered
as such an economically comparable remuneration system within the meaning of the
preceding sentence. Further, the Company shall be entitled to compensate for the
Matching Share rights at any time during the Waiting Period in accordance with
section 3 of the Amendment Agreement dated 1 June 2017. (g) Subject to a
replacement or compensation in accordance with section 2(f) above, the
Counterparty shall, upon the expiry of the Waiting Period, receive a cash
payment for each Matching Share, the amount of which shall be calculated based
on the average of the closing prices of the shares in Linde AG or in the event
of the Closing of the Transaction of Linde plc in the XETRA trading (or a
comparable successor system) on the Frankfurt Stock Exchange within the last 60
trading days of the Waiting Period. § 3 Deferral Component of the Annual
Variable Remuneration for 2017 (a) In deviation from section 3 para. 2 lit. e)
of the Service Agreement of the Counterparty, the Counterparty agrees to
re-invest the net amount of the Deferral Component for 2017 in Linde shares
which were tendered into the Exchange Offer. (b) The rights and obligations set
forth in the Deferral Share Provisions of the Service Agreement shall, with
respect to the Deferral Shares acquired in accordance with section 3(a) of this
Agreement, as of the time of the Closing of the Transaction, apply to the Linde
plc shares that the Counterparty receives in exchange for his tendered Deferral
Shares.



--------------------------------------------------------------------------------



 
[a1013e007.jpg]
7 NON-BINDING CONVENIENCE TRANSLATION ONLY Second Amendment to Service Agreement
and LTIP Plan Conditions § 4 Cash Settlement of the 2014 LTIP Tranche (a) In
2018, any Options and Matching Share rights which the Counterparty has received
in connection with the 2014 LTIP Tranche shall be settled by Linde in cash in
accordance with section 2 para. 11 and section 4 para. 3 of the LTIP Plan
Conditions. (b) In deviation form section 3 para. 2 of the LTIP Plan Conditions,
the supervisory board shall be entitled to determine the date for exercising the
Options of the Counterparty. § 5 Miscellaneous (a) Unless explicitly agreed
otherwise in this Agreement, the terms of the Service Agreement as well as the
LTIP Plan Conditions shall continue to apply unchanged as between the
Counterparty and the Company. (b) Clause 15 of the Service Agreement shall apply
mutatis mutandis to this Agreement.
................................................................
................................................................ (Place, date)
(Place, date) ................................................................
................................................................ (Chairman of
the Supervisory Board) (Executive Board Member)



--------------------------------------------------------------------------------



 